Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Workmen’s Compensation Act, § 3*—when employer is not under. In an action against a railroad company for death caused by the sudden movement of a car on a team track of the defendant while the.deceased was inspecting the contents of such car as an employee of the consignee, held that as the deceased’s employer was engaged in the egg brokerage business, and as neither such employer nor the deceased had anything to do with the unloading or hauling of any eggs at any time, and no action had ever been taken by the employer towards accepting or rejecting the Compensation Act, such employer did not come within the act. 3. Workmen’s Compensation Act, § 3*—when employer is not engaged in occupation, enterprise or husines's within statute. In an action against a railroad company for death caused by the sudden movement of a car on a team track of the defendant while the deceased was inspecting the contents of such car as an employee of the consignee, where it was contended that the case was within the Workmen’s Compensation Act of 1913, because the employer of the deceased was one of the kinds of employers enumerated in section 3 of the Act [Cal. 111. St. Supp. 1916, If 5475(3)], which, under the terms of the act, should be conclusively presumed to have elected to be under such act, and where it appeared that such employer was engaged in the egg brokerage business and had nothing to do with the unloading or hauling of any eggs at any time, held that the only occupation which it could possibly be claimed affected such employer was that described as “carriage by land and water and loading or unloading in connection therewith," and that any teaming which such employer hired to be done for it could not be its “occupation, enterprise or business” within the meaning of the statute.